Citation Nr: 0119202	
Decision Date: 07/24/01    Archive Date: 07/31/01	

DOCKET NO.  00-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for an award of evaluations of 10 percent each (leg) 
for bilateral varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty for training from March to 
October 1979 and in May 1980 and thereafter had active 
military service from January 1981 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial March 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which granted service 
connection for bilateral varicose veins and assigned a zero 
percent (noncompensable) evaluation.  During the pendency of 
this appeal, the veteran provided testimony before an RO 
hearing officer in May 1997, and later before the undersigned 
member of the Board in December 2000.  Also during the 
pendency of this appeal, based upon a change in regulatory 
criteria for rating varicose veins, the RO granted the 
veteran a 10 percent evaluation for bilateral varicose veins; 
this increase was made effective to January 1998, the month 
that the criteria for evaluating varicose veins was amended.  
Subsequent to the RO's allowance of separate 10 percent 
evaluations for each of the veteran's lower extremities, the 
veteran wrote that she was satisfied with this outcome and 
that she did not wish to continue an appeal for a higher 
evaluation.  However, she did disagree with the assigned 
effective date for this increased evaluation and that is the 
subject of this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained, the 
veteran and her representative have been informed of the 
evidence necessary to substantiate her claim, the veteran has 
been provided several VA examinations, and there remains no 
relevant evidence identified by the appellant which remains 
uncollected for review by VA.

2.  The veteran is shown to have had varicosities of 
superficial veins below and above the knees with symptoms of 
pain or cramping on exertion from the time she filed her 
original claim for service connection in May 1995.  


CONCLUSION OF LAW

The criteria for a single 10 percent evaluation for bilateral 
varicose veins effective from March 1, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5110, 5111 (West 1991); 38 C.F.R. 
§§ 3.400, 4.104, Diagnostic Code 7120 (1995-1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and her 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and her representative, 
specifically satisfies the requirement at § 5103A of the new 
statute in that it clearly notifies the veteran and her 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to her pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

Law and Regulation:  Unless specifically provided otherwise, 
the effective date of an award made in response to a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

With respect to the effective date for claims for service 
connection, the effective date shall be the day following 
separation from service (or date entitlement arose) if a 
claim is received within one year after separation from 
service, otherwise the effective date shall be the date of 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  

Notwithstanding § 5110 of this title or any other provision 
of law, payment of monetary benefits based on an award or an 
increased award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111(a).

Prior to January 1998, the criteria for evaluation of 
varicose veins at 38 C.F.R. § 4.104, Diagnostic Code 7120, 
provided that a noncompensable evaluation was warranted for 
varicose veins which were mild or with no symptoms.  A 
10 percent evaluation was warranted for bilateral or 
unilateral varicose veins considered moderate with 
varicosities of superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Varicose veins 
found to be moderately severe, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion, but 
with no involvement of deep circulation warranted a 
20 percent evaluation for a single leg (unilateral) or a 
30 percent evaluation for both legs (bilateral).  

This criteria for evaluation of varicose veins was amended 
with newer criteria in January 1998.  From and after (but not 
before) this date, a noncompensable evaluation was warranted 
for varicose veins which were asymptomatic.  A 10 percent 
evaluation was warranted if the clinical evidence revealed 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation was warranted for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  Additionally, this newer criteria provided 
evaluations for involvement of a single extremity.  Each 
extremity was thereafter to be evaluated separately and such 
evaluations combined (under § 4.25), using the bilateral 
factor (4.26), if applicable.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 308, 311 
(1991), where a law or regulation changes after a claim has 
been filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  That is, where criteria for evaluating disabilities 
is changed during the pendency of an appeal, the version most 
beneficial to a claimant will be applied (in terms of 
assigning the appropriate level of disability compensation) 
at the time the appeal is decided.  However, newly adopted 
criteria, whether or not more beneficial to a claimant than 
superseded criteria, may not be applied to any date earlier 
than the effective date of its implementation.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time, if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

Analysis:  The veteran separated from active service in 
February 1995.  She filed her initial claims for service 
connection in May 1995 (within one year of separation).  
Based upon a review of the service medical records and VA 
examination, the RO granted service connection for bilateral 
varicose veins with a noncompensable evaluation in its 
initial March 1996 rating decision.  The veteran timely 
disagreed with the noncompensable evaluation assigned for 
varicose veins and this appeal continued.  In August 1998, 
the RO granted increased evaluations of 10 percent for each 
of the veteran's lower extremities for varicose veins.  This 
rating decision based the increase on the January 1998 change 
in criteria for evaluation of varicose veins.  Thereafter, 
the veteran expressed satisfaction with the two 10 percent 
evaluations but disagreed with the assigned effective date.

The service medical records do not reveal that the veteran 
sought or required any routine treatment for aggravated 
symptoms from varicose veins during service.  The first VA 
examination after service in May 1995 contained her complaint 
of "intermittent burning and itching," and she denied any 
history of thrombophlebitis.  Examination revealed small 
varicose veins at the back of both thighs and both calves 
without any other findings with respect to swelling or edema 
or interference in the use of either lower extremity.  There 
are VA outpatient treatment records for the veteran on file 
for treatment and evaluation of various problems but at no 
time has the veteran sought treatment or evaluation in this 
manner for her varicose veins.

The next VA examination in October 1997 again contains the 
veteran's complaint of "some mild itching and burning."  The 
veteran also reported that she had no evaluations or 
treatment for her varicose veins, did not wear support hose, 
and had no edema or skin changes or other complications 
related to her varicose veins.  Examination revealed 
scattered minimal superficial minimal gauge venous plexuses 
in the lateral aspects of both calves and the popliteal 
(behind the knee) regions bilaterally as well as lateral 
thighs.  These were 2-3-millimeter vessels without 
significant swelling and there was one 4-millimeter dilated 
varicosity behind the right knee.  There was no peripheral 
edema, no stasis changes and the lower extremities were 
otherwise unremarkable.  

A third VA examination in June 1998 contained the veteran's 
statement of symptoms including itching and burning "and pain 
in the back of the legs in the popliteal area."  She never 
had thrombophlebitis or edema, she never wore any support 
hose, and never had any particular treatment.  Examination 
revealed obvious spider veins which were superficial, some of 
which were broken in certain areas causing ecchymosis.  
Again, these involved the back of both legs from thigh to 
calf.  There was some amount of pigmentation changes from 
ecchymosis, but otherwise there was no pigmentation, no 
edema, and no varicose ulcers.  This physician characterized 
these veins as "very mild" and their maximum dimensions were 
less than .25 centimeters.  There was no tenderness of the 
calves or of the varicose veins and there were no 
complications of these veins.

At the time of her May 1997 hearing before RO personnel, the 
veteran confirmed symptoms of burning and itching.  She also 
reported a fatigue or aching in the legs on use.  At the time 
of her December 2000 testimony before the undersigned, she 
again reported basic symptoms of burning and itching and 
again reported cramping.  She expressed her opinion, however, 
that activity or use had little effect on the symptoms of her 
varicose veins.  She basically argued that the symptoms she 
had at present, which were used to form the basis of her 
recent allowance of compensable evaluations, were the same 
symptoms she had had ever since service separation.  She 
indicated that she exercised by running and she continued to 
do so at present.

In this appeal, the veteran has concurred with the presently 
assigned 10 percent evaluations for each of her lower 
extremities on the basis of varicose veins.  She has, 
however, argued that this award should have been made 
effective since service separation.  In adjudicating this 
issue, the RO granted the two 10 percent evaluations based 
upon the change in rating criteria in 38 C.F.R. § 4.104, 
Diagnostic Code 7120, made effective in January 1998.  The 
criteria for those 10 percent evaluations from this newer 
criteria includes intermittent edema, or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  
The veteran is not shown to ever have had edema or swelling 
of either extremity and such has never been documented in any 
clinical evidence nor complained of by the veteran.  She has, 
more recently, provided subjective complaints of aching and 
fatigue of the legs attributable to varicose veins but has 
indicated her belief that levels of activity are not 
associated with her symptoms as provided for in the newer 
criteria.  Although perhaps recommended medically, the 
evidence does not show that the veteran has ever made use of 
support or compression hosiery.  As the newer criteria 
provides for evaluation of each extremity, the RO granted a 
10 percent evaluation for each of the veteran's lower 
extremities.  

The older and now superseded criteria, in effect prior to the 
veteran's allowance of two 10 percent evaluations, provided a 
noncompensable evaluation for mild varicose veins with no 
symptoms.  While all VA examinations on file principally 
characterize the overall extent of the veteran's varicose 
veins as mild, the veteran has consistently complained of 
symptoms of itching and burning and, more recently, has 
complained of cramping and/or fatigue on use.  

The older and now superseded criteria provided for a single 
10 percent evaluation for either one or both legs for 
moderate varicose veins below the knees, with symptoms of 
pain or cramping on exertion.  Consistent with the RO's more 
recent finding that the veteran was entitled to individual 
10 percent evaluations under the newly adopted criteria, the 
Board finds, giving the veteran the benefit of the doubt, 
that she was entitled to a single 10 percent evaluation for 
bilateral varicose veins based on consistent complaints of 
pain.  While this individual 10 percent evaluation is 
considered warranted for overall symptoms considered to be 
"moderate" (and the veteran's symptoms have consistently been 
characterized as mild), this same criteria only required that 
varicosities manifest below the knees and the veteran is 
shown at all times during the pendency of this appeal to have 
had varicosities from at least midthigh through the calf.  

Essentially based on subjective complaints, and providing the 
veteran the benefit of the doubt, the Board finds that a 
single 10 percent evaluation for bilateral superficial 
varicose veins is warranted, in accordance with the now 
superceded criteria which was then in effect, from the first 
of the month following service separation (effective March 1, 
1995).  This partial allowance of the benefit sought on 
appeal is made consistent with the schedular criteria in 
effect at the time which only provided for a single 
10 percent evaluation for the veteran's degree of disability 
from varicose veins of both legs.  

A higher evaluation is not warranted for either one 
(20 percent) or both (30 percent) legs considering that no 
clinical evidence on file shows that the veteran has ever met 
the criteria for such evaluations in the now superseded 
regulations which required moderately severe symptoms with 
varicosities of the long saphenous vein, ranging in size from 
1 to 2 centimeters in diameter.  There is no clinical 
evidence ever showing involvement of the long saphenous vein 
nor is there any evidence that varicose veins have ever 
ranged in size from 1 to 2 centimeters in diameter.  The 
largest single vein ever described on file is a 4-millimeter 
(4/10 of one centimeter) dilated varicosity in the October 
1997 VA examination, which appears to have been acute and 
transitory in nature.  

The Board will allow an earlier effective date for a single 
compensable 10 percent evaluation, in accordance with the 
then applicable schedular criteria, effective from the first 
of the month following the veteran's separation from service 
(since the veteran filed her initial claim within one year 
after service separation).  However, the Board is unable to 
provide the veteran with an earlier effective date two 
separate 10 percent evaluations as presently assigned prior 
to the effective date already established of January 1998, 
because the Board may not apply the newer schedular criteria 
relied upon in the initial allowance of this award prior to 
the date of enactment of that criteria (which was January 
1998).  

In consideration of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board concludes that the veteran is not entitled 
to an evaluation in excess of 10 percent from March 1995 
through January 1998.




ORDER

Entitlement to an earlier effective date for a single 
10 percent evaluation for bilateral varicose veins from March 
1, 1995, is granted, subject to the law and regulations 
governing the payment of monetary benefits.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

